HLD-167 (July 2010)                                     NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 10-2006
                                      ___________

                       In re: MASTER A KWE OHENE YEBOAH
                        ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                            (Related to Civ. No. 09-cv-00278)

                         __________________________________

                     Submitted Under Rule 21, Fed. R. App. P.
                                  July 30, 2010
           Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges
                          Opinion filed October 6, 2010

                                       _________

                                        OPINION
                                       _________

PER CURIAM.

                Pro se petitioner, Master A Kwe Ohene Yeboah, seeks a writ of mandamus

to compel the United States District Court for the Western District of Pennsylvania to rule

upon his petition for a writ of habeas corpus. For the reasons that follow, we will deny

the petition.

                                            I.


                                             1
              Yeboah is a federal prisoner incarcerated at the Loretto Federal

Correctional Institution in Pennsylvania. On November 5, 2009, Yeboah filed a petition

pursuant to 28 U.S.C. ' 2241 asking the District Court to direct the Bureau of Prisons to

approve him for a twelve-month placement in a Residential Re-Entry Center.1 The

government submitted a response to Yeboah=s petition in January 2010. The next month,

on February 26, 2010, Yeboah filed a motion to expedite proceedings on his habeas

petition. By order entered April 6, 2010, the District Court denied the motion.

              Approximately two weeks later, Yeboah filed the present petition for a writ

of mandamus asking this Court to direct the District Court to rule on his habeas petition.

                                              II.

              Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. See Kerr v. U.S. District Court, 426 U.S. 394, 402 (1976). Before a writ

of mandamus will issue, the petitioner must establish that the writ is not being used as a

substitute for the regular appeals process, that there is no alternative remedy or other

adequate means to obtain the desired relief, and that the right to the relief sought is Aclear

and indisputable.@ Id. at 403; see also In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372,

378-79 (3d Cir. 2005).

              As a general rule, Amatters of docket control@ are within the sound


     1
       It appears that Yeboah may have since been released from FCI-Loretto. (Report
and Recommendation, 7/12/2010, p. 1.)

                                              2
discretion of the District Court. In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d

Cir. 1982). Although mandamus may be warranted in cases where a district court=s delay

is Atantamount to a failure to exercise jurisdiction,@ Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996), this case does not present such a situation. As set forth above, the District

Court proceedings have moved forward in a steady and timely manner. We are confident

that the District Court will enter an order on Yeboah=s habeas petition without undue

delay.

              Accordingly, Yeboah=s mandamus petition is denied.




                                             3
4